Citation Nr: 0204197	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  00-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

The propriety of the initial evaluation of 30 percent for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to an increased evaluation for left 
ulnar neuropathy, currently evaluated as 10 percent 
disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to September 
1979 that has been verified.  Although it is indicated that 
he had additional active service immediately prior to this 
period, this service has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont.

In response to notice received from the Board that it was 
raising the issue whether he had filed a timely substantive 
appeal concerning the issue of the propriety of the initial 
evaluation assigned for his PTSD, the veteran submitted in 
April 2002 a physician's report to the effect that his PTSD 
had worsened.  In the decision that follows, the Board has 
dismissed the veteran's appeal as to the issue of the 
propriety of the initial evaluation of 30 percent for PTSD 
because of the failure to file a timely substantive appeal.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for left ulnar 
neuropathy pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.



FINDINGS OF FACT

1.  The veteran did not file a substantive appeal concerning 
the issue of the propriety of the initial evaluation of his 
PTSD within 60 days from the date on which the statement of 
the case (SOC) concerning that issue was mailed to him by the 
RO, or within one year from the date on which notice of the 
rating decision determining that issue was mailed to him by 
the RO

2.  The veteran did not file a timely written request for an 
extension of time in which to file a substantive appeal.



CONCLUSION OF LAW

The Board does not have jurisdiction over the appeal 
concerning propriety of the initial 30 percent evaluation for 
PTSD.  38 U.S.C.A. § 7105(a), (d) (West 1991); 38 C.F.R. §§ 
20.200, 20.302(b), 20.303, 20.305 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday "was 
not intended to stand for the proposition that the VCAA 
requires remand of all pending claims and that the Court may 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

To the extent that the VCAA is applicable to the issue of the 
timeliness of the veteran's substantive appeal, its 
requirements have been met.  The Board afforded the veteran 
notice of the potential lack of a timely substantive appeal 
and afforded him an opportunity to provide argument and have 
a hearing in accordance with 38 C.F.R. § 20.203 (2001).  
Because if the Board lacks jurisdiction over the appeal, it 
follows that the Board lacks authority to assist the veteran 
with the development of the underlying claim.



ii.  Factual Background

In a rating decision dated in February 2000, the RO granted 
service connection for PTSD with a 10 percent evaluation 
effective June 24, 1999.  This rating decision was mailed to 
the veteran and his representative on February 2, 2000.

In April 2000, the veteran submitted a notice of disagreement 
with the February 2000 rating decision, to include the issue 
of the initial evaluation for PTSD.  (In May 2000, the RO 
issued a rating decision increasing the evaluation for PTSD 
to 30 percent from June 24, 1999.)

On July 25, 2000, the RO mailed to the veteran and his 
representative a SOC.  On December 11, 2000, the RO received 
from the veteran a VA Form 9, Appeal to Board of Veterans' 
Appeals, which did not refer to the issue of the initial 
evaluation for PTSD.  At no time did the veteran submit a 
written request for an extension of time in which to file a 
substantive appeal concerning the PTSD issue.

In September 2001 and again in March 2002, the Board informed 
the veteran and his representative by letter that it was 
raising the issue of the timeliness of his substantive appeal 
and invited him to submit evidence and/or argument, or to 
request a hearing, concerning this issue.  In April 2002, the 
veteran submitted a physician's report concerning the current 
severity of his PTSD and indicated that this constituted his 
response to the Board. 

iii.  Analysis

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed Notice of Disagreement and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or other writing 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

To be considered adequate, the substantive appeal must set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  38 C.F.R. § 
20.202. To the extent feasible, the allegations in the 
substantive appeal should be related to specific items in the 
SOC, and any prior supplemental SOC. 38 C.F.R. § 20.202.  The 
Board may dismiss any appeal which fails to allege specific 
errors of fact or law in the determination or determinations 
being appealed.  Id.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely-filed written request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303.  To be timely, a request for an 
extension of time in which to file a substantive appeal must 
be submitted before the expiration of the time limit in which 
to file such appeal.  See 38 C.F.R. § 20.303.

If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In this case, the veteran failed to submit a timely 
substantive appeal concerning the issue of the propriety of 
the initial evaluation assigned by the RO for PTSD or a 
timely request in writing for an extension of time for filing 
such appeal.  Therefore, as a matter of law the Board may not 
exercise appellate jurisdiction.  See National Black Media 
Coalition v. Federal Communications Comm'n, 760 F.2d 1297, 
1300 (D.C. Cir. 1985) (a lack of jurisdiction means "an 
inability to act, not merely in unappealing cases, but in 
compelling cases as well.")

Because there is no timely substantive appeal, the Board 
lacks jurisdiction over the issue of the propriety of the 
initial evaluation of 30 percent evaluation for PTSD, and the 
appeal is dismissed.  38 U.S.C.A. 7105(a); 38 C.F.R. 
§ 20.202.


ORDER

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is dismissed for lack of jurisdiction.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

